Citation Nr: 0820956	
Decision Date: 06/26/08    Archive Date: 06/30/08	

DOCKET NO.  05-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1958 to 
September 1961.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Saint Louis, Missouri.  The case is not ready for 
appellate review but must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

Examination at enlistment was by spoken voice only, but noted 
normal at 15/15.  There was audiometric examination at 
separation in August 1961, but those values reported must be 
assumed in 1961 to have been conducted under "ASA," standards 
rather than currently used "ISO" standards.  Proper 
conversion of this audiometric testing reflects that the 
reported values for the right ear at 500, 1,000, 2,000, and 
4,000 Hertz (3,000 not tested) of 10, 10, 10, and 10, 
respectively, convert to 25, 20, 20, and 15.  For the left 
ear, reported values of 5, 5, 5 and 10, respectively, convert 
to 20, 15, 15, and 15.  

The US Court of Appeals for Veterans Claims (Court) has held 
that the threshold for normal hearing is from 0 to 20 
decibels, and that threshold levels above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The veteran had at least 
one pure tone decibel threshold for speech of the right ear 
at 500 Hertz with at least some degree of hearing loss 
reflected at the time he was separated from service.  

The veteran contends that some 47 years after service he has 
hearing loss, but has submitted no competent medical evidence 
to show that he does, or that he meets the minimum threshold 
requirements for recognition of hearing loss for VA 
disability purposes at 38 C.F.R. § 3.385 (2007).  
Nonetheless, the case will be referred back for the conduct 
of a VA audiometric examination.  

Accordingly, the case is REMANDED for the following action:  

1.  Initially, the RO should write the 
veteran and again request him to provide 
any evidence he may have demonstrating 
that he has sought or required treatment 
for hearing loss or tinnitus at any time 
from service separation in August 1961 
through present.  He should be provided 
medical release forms for the release of 
any clinical information which he 
requests for VA to collect on his behalf.  
The veteran should also be requested to 
provide a written statement which details 
all post-service employment with 
approximate dates and duties of each 
employment from the time of service 
separation in August 1961 until present.  
That statement should also include a 
listing of hobbies or other pursuits by 
the veteran in addition to his 
occupational employment.  This statement 
and any evidence otherwise obtained 
should be included in the claims folder.  

2.  After completing the above 
development, the veteran should be 
referred for a VA audiometric 
examination.  The claims folder, 
including any evidence obtained pursuant 
to the paragraph above, must be provided 
to the VA audiologist for review in 
conjunction with the examination.  The 
veteran should be provided a current VA 
audiometric examination with reported 
pure tone decibel thresholds for speech 
and speech discrimination scores.  The 
audiologist's attention is directed to 
the written statement provided by the 
veteran regarding his post-service 
occupational and recreational history.  
The audiologist should review this 
history for completeness and make any 
corrections or additions as appropriate.  

If hearing loss for VA purposes for 
either ear is demonstrated on current VA 
audiometric examination, then the VA 
audiologist is requested to review the 
evidence on file and the results of 
current examination and to provide an 
opinion as to whether it is more, less, 
or equally likely that any current 
hearing loss is attributable to the 
veteran's period of military service from 
1958 to 1961.  The veteran argues that 
his service occupation was as a diesel 
engine mechanic, and additionally the 
Board notes that he is shown to have 
qualified with the M1 Garand and the M2 
Carbine.  .    A statement of reasons and 
bases for opinions provided is essential.  

3.  After completing the above 
development, the RO should again address 
the issues on appeal.  If any decision is 
not to the veteran and representative's 
satisfaction, they must be provided a 
Supplemental Statement of the Case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




